.




1   .




            TREAITORNEY         GENERAL
        I          OP   TEXAS
                   Auerrm.   TSXAE
.   .




        not affect ths conotitutiomIity of tb            Act, wdar the hold5nS of
        tL Supumo Court la Wood v. hte,                  lZ6 S.w.(U) 4.

                   Tho Court there uphsbi the vdidity                af an .Iection et
        which votin# m6chiu~ wry uud.       In sps*                   of section 4,
        ArtiuIa VI of tbs coastItbtti+ it Saul

                     lIt requires     that in all elections by tlu peo-
            plo   tlw tic k ets
                              sh 4 II k     numb er .&       l + *.T h s fir st
            ng P tnm.nt      o f tb    a b o w   Co nSti~          )WViSh
            isthatia6IIo&ctioMbyth8poopbths~~
            bs by baIIota  We think  that this proTi8iam    simply
            moans +h ath  te vo ter insIIlIec tio6hdI    ~ k a c -
            corded a nerd     VOW or ballot. + * l. It is provided
            that ths tick&s shdI k aumbsnd            Of eourw, tho
            word *kd,       u,here and na.~S tha sune es the
            word ‘b&et.      Th bdot mast be numbsred. If we
            wdo r stud     th isr ec o r d,th e eIec tio n
                                                         o ffic er s
                                                                   k ep tl
            polllistwhIchshowedtbsnunsandamnbsroIoach
            voter. wl#r the v0t.r n~istond      hia vats 6mthe
            muhbe,     it (the maehius) recorded the mrnbsr of the
            boht.    To .our minds this rnsets ths roquimnent  of the
            Con6titution. AS W understand thisnI6Chbc,iti6
            netpos6ibb       frrmth6      r6Cordaud.6        byittodatmnim.
            in an da&ion      coatart. how lach voter voted.               Be that
            S6ttnu~,~~Can~~t~Sno6Uehrrqofr+-
            IXXOBt, ?hS ~~itUtiOW&      SiZtlp1y nqUilW6            thBt thk tiCkOt
            shkII k munbond.     Tlu machim d666 that. ' + 6. We
            think that ou of tin ways to lsu r ta iu b o w l rotor votsd,
            rbrrSm~~this~skenu~d,iSte~6Uch
            vo56rolbth8ldtussstubd,amd8skhimtbdqu~
            ~eu~s~rU~~hrrt~d,u~seehoo#s.
            This is. matter tb, wtar himself ua                   co&ml.      On ths
            othorhukd,the        ~6titUth6l#USr~~esoSoh*o~r6
            nerd    bdiotl    consequentl7, t          can deciiu      to reveal how
            b     voted, if In DO cheon8.-

            Tro.tSng that     what ws bsvs 8aid will bs a 6UffiCicllt sad satisfactory
        OWWOT,WUO
                                                            Your* very truly.

                                                 ATTORNEY         GENERAL      OF TEXAS

        0S:MR                                       B7      I/   OCtr, &U?,
                                                                      Assi6toat
        APPJROVED: Apr. 1, 1943
        a/ arovur soilorr
        First Ashtmt                                                     APPROVED
        Attorn.  GenereI                                                 opiuioa committee
                                                                         By BWB, Chairnun